|N THE SUPREME COURT OF PENNSYLVANlA
EASTERN D|STR|CT

|N THE |\/|ATTER OF RHYS S. HODGE ; No. 52 El\/| 2016

PER CUR|AM

f AND NOW, this 20th day of July, 2016, the Application for Relief Pursuant to

Pa.R.A.P. 123 and for a Judicia| Exemption Pursuant to Pa.R.D.E. 219 is GRANTED.
Petitioner is immediately reinstated to active status per Rule 219, as is similarly

provided for judges who sit within the Commonwea|th. Any and all other reinstatement

requirements are waived

To the extent Petitioner remains an active or senior member of the judiciary, see
Pa.R.C.L.E. 102; Pa.C.L.E. Bd. Reg. §1, he shall not be subject to annual CLE
requirements. if Petitioner returns to active lawyer status, such requirements shall
resume, in accordance with Section 6(c) of the Continuing Legal Education Board
Regulations. See Pa.C.L.E. Bd. Reg. §6( ).